THE FOLLOWING ORDER
IS APPROVED AND ENTERED
AS THE ORDER OF THIS COURT:
                                                            G. Michael Halfenger
DATED: March 13, 2020                                       Chief United States Bankruptcy Judge




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF WISCONSIN



In re:

         Lisa L. Jacobson,                           Case No. 19-20090-gmh
                                                           Chapter 13
               Debtor.



Lisa L. Jacobson,

               Plaintiff,

         v.                                      Adv. Proc. No. 19-02094-gmh

Wells Fargo Bank, N.A.,

               Defendant.



                                 DECISION AND ORDER



         Wells Fargo Bank, N.A., filed a proof of claim in Lisa Jacobson’s bankruptcy case

for $126,382 owed on a note secured by a mortgage on Jacobson’s residence. Jacobson

brought this adversary proceeding against Wells Fargo alleging that the note and

mortgage are void or voidable because her ex-husband conspired with a mortgage



               Case 19-02094-gmh      Doc 34    Filed 03/13/20    Page 1 of 9
broker and one or more lenders to fraudulently obtain a guaranty from the U.S.

Department of Veterans Affairs. Jacobson seeks disallowance of Wells Fargo’s claim or a

determination that the claim is not secured, as well as an order voiding the mortgage

and awarding her damages, costs and expenses, and attorney fees under Wisconsin

Statutes chapter 224, subchapter III, which governs the acts and practices of mortgage

bankers, loan originators, and brokers. Wis. Stat. §224.80(2).

       Wells Fargo moved to dismiss the adversary proceeding. It contends that

Jacobson’s claims were already adjudicated to final judgment in state court and that she

effectively seeks this court’s review and rejection of the state court’s judgments,

requiring an exercise of appellate jurisdiction that this court lacks. Wells Fargo further

asserts that, even if this court has jurisdiction to hear any or all of Jacobson’s claims, she

is precluded from litigating them here because she litigated them, or could have

litigated them, in state court.

                                               I

       For purposes of resolving Wells Fargo’s motion to dismiss, the court accepts as

true the complaint’s well-pleaded factual allegations and draws all reasonable

inferences in Jacobson’s favor. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). The

court also considers judicially noticeable information from Jacobson’s bankruptcy case,

this proceeding, and the state-court proceedings discussed in the complaint and Wells

Fargo’s motion to dismiss. Williamson v. Curran, 714 F.3d 432, 436 (7th Cir. 2013).

       The operative, second amended complaint alleges as follows: In 2011 Jacobson’s

then-husband, Robin, applied for a mortgage loan through a broker, Commonwealth

Mortgage Group. Robin conspired with Commonwealth and representatives of the

prospective lender, M&I Bank, or its immediate successor, BMO Harris Bank, N.A., or

both, to obtain a guaranty from the Department of Veterans Affairs by misrepresenting

his marital status and the extent of his debts, among other things. Robin used the

borrowed funds to buy the residence subject to a mortgage. BMO Harris later assigned



             Case 19-02094-gmh        Doc 34       Filed 03/13/20   Page 2 of 9
the mortgage to Wells Fargo. Jacobson was awarded the residence in 2015 when she

and Robin divorced.

      In 2015 Jacobson sued Wells Fargo, BMO Harris, and others in the Wisconsin

Circuit Court for Milwaukee County. Jacobson v. Commonwealth Mortgage LLC,

No. 2015CV3668 (Wis. Cir. Ct. filed Apr. 28, 2015). She alleged that, in 2011, Robin

“falsely state[d]” in his loan application that he was unmarried, had an ex-wife, and

was not obligated to pay child support. ECF No. 24, at 35, ¶¶12–14 (also referring to a

“HUD/VA Addendum”). She further alleged that Robin’s real estate agent, the

mortgage loan originator, the title insurance company, and others, knew or should have

known that Robin lied, though Jacobson could not have discovered his fraud until

October 2014 when she “saw the loan application and origination documents on her

home computer.” Id. at 36, ¶¶20 & 22. She sought rescission “[b]ased on actual fraud in

the formation of the contract” and an award of damages, costs, and attorney fees. Id. at

37–38, ¶¶29 & 30. In 2016 Jacobson agreed to dismiss her claims against Wells Fargo

with prejudice, see id. at 39, and amended her complaint, abandoning her claims and

instead requesting only monetary relief under Wisconsin Statutes section 224.80(2), id.

at 42–43, ¶5. The circuit court granted summary judgment to BMO Harris, Jacobson

appealed, and the Wisconsin Court of Appeals affirmed. See Jacobson v. Commonwealth

Mortgage Group, LLC, No. 2017AP1452 (Wis. Ct. App. May 7, 2019) (per curiam).

      While Jacobson’s case was pending, Wells Fargo commenced a foreclosure

proceeding on her residence. Wells Fargo Bank, N.A. v. Jacobson, No. 2015CV6810 (Wis.

Cir. Ct. filed Aug. 18, 2015). Jacobson answered the foreclosure complaint but did not

dispute the validity of the note and mortgage until Wells Fargo moved for summary

judgment, when she asserted “two new defenses”: “(1) as a non-signing spouse, the

mortgage was not enforceable against her, and (2) the note and mortgage were invalid

pursuant to 15 U.S.C. §1639c,” which requires mortgage lenders to determine, before

making a residential mortgage loan, that the borrower will be able to repay the loan. See



             Case 19-02094-gmh      Doc 34    Filed 03/13/20     Page 3 of 9
ECF No. 24, at 23–25 , ¶¶9 & 12. At a hearing on Wells Fargo’s summary-judgment

motion, Jacobson “raised another new defense”, asserting that the equities weighed

against foreclosure. See id. at 26, ¶14. The circuit court granted summary judgment to

Wells Fargo. Jacobson appealed, and the Wisconsin Court of Appeals affirmed. See

Wells Fargo Bank, NA v. Jacobson, No. 2016AP2292 (Wis. Ct. App. Jan. 30, 2018) (per

curiam).

       Jacobson then commenced her bankruptcy case and this adversary proceeding.

                                               II

       Wells Fargo contends that the Rooker-Feldman doctrine deprives this court of

subject-matter jurisdiction to hear Jacobson’s claims. See Rooker v. Fidelity Trust Co.,

263 U.S. 413 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

In both Rooker and Feldman, a party who lost in state court filed suit in federal district

court “after the state proceedings ended, complaining of an injury caused by the state-

court judgment”, and asked the district court “to overturn the injurious state-court

judgment.” Skinner v. Switzer, 562 U.S. 521, 531 (2011). The Supreme Court held that the

district court “lacked subject-matter jurisdiction” because Congress “vest[ed] authority

to review a state court’s judgment solely in [the Supreme] Court.” Id. at 531–32 (quoting

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 292 (2005)) (citing 28 U.S.C.

§1257).

                                               A

       Jacobson is the plaintiff here, and she lost to Wells Fargo in state court. Her

adversary complaint does not “directly seek to set aside a state court judgment”, but the

Rooker-Feldman doctrine applies beyond such “de facto appeals” to claims that “are

‘inextricably intertwined’ with a state court judgment.” Taylor v. Fed. Nat’l Mortg. Ass’n,

374 F.3d 529, 532–33 (7th Cir. 2004) (quoting Brokaw v. Weaver, 305 F.3d 660, 664 (7th Cir.

2002)). “While ‘inextricably intertwined’ is a somewhat metaphysical concept, the

‘crucial point is whether “the district court is in essence being called upon to review the



             Case 19-02094-gmh        Doc 34        Filed 03/13/20   Page 4 of 9
state-court decision.”’” Id. at 533 (quoting Ritter v. Ross, 992 F.2d 750, 754 (7th Cir.

1993)). The Supreme Court clarified this point in Exxon Mobil: “If a federal plaintiff

‘present[s] some independent claim, albeit one that denies a legal conclusion that a state

court has reached in a case to which he was a party . . . , then there is jurisdiction and

state law determines whether the defendant prevails under principles of preclusion.’”

544 U.S. at 293 (alteration and omission in original) (quoting GASH Assocs. v. Village of

Rosemont, 995 F.2d 726, 728 (7th Cir. 1993)).

       Jacobson’s complaint is not a model of clarity, but it acknowledges Wells Fargo’s

state-court foreclosure judgment and alleges that Wells Fargo procured that judgment

by fraud on the state court. ECF No. 18, at 5, ¶22 (“Wells Fargo’s refusal and failure to

divulge its knowledge of the defective loan to the state court foreclosure action

constituted a fraud upon the court in that case.”). Wisconsin law might allow Jacobson

to collaterally attack the judgment if she could show that it was procured by fraud. See

Boots v. Boots (In re Estate of Boots), 243 N.W.2d 225, 229 (Wis. 1976) (noting that “in

Wisconsin . . . fraud is a ground for collateral attack” on a judicial order or judgment);

Hammes v. First Nat’l Bank & Tr. Co. of Racine, 255 N.W.2d 555, 564 (Wis. 1977) (Hansen,

J., concurring) (“While a direct attack should be initiated in the court which entered the

initial judgment or order, a collateral attack based upon actual or constructive fraud

upon the court may be brought in a different court.”). But the Seventh Circuit conceives

of such claims as requesting an exercise of appellate jurisdiction proscribed by Rooker-

Feldman. See Taylor, 374 F.3d at 533 (“[T]he relief granted when a claim of fraud on the

court succeeds is that the party claiming fraud is relieved from the judgment, i.e., the

judgment is set aside.”); see also Mains v. Citibank, N.A., 852 F.3d 669, 676 (7th Cir. 2017)

(“If we were to delve into the question whether fraud tainted the state court’s judgment,

the only relief we could give would be to vacate that judgment. That would amount to

an exercise of de facto appellate jurisdiction, which is not permissible.”).

       Aside from its allegation that Wells Fargo defrauded the state court during the



             Case 19-02094-gmh        Doc 34     Filed 03/13/20      Page 5 of 9
underlying proceedings, Jacobson’s complaint does not directly or indirectly attack a

state-court judgment. For the most part, the complaint asserts claims for relief based on

alleged fraud and other misconduct that occurred years before the underlying state-

court actions began. Rooker-Feldman does not apply with respect to such claims, and this

court has jurisdiction to hear them. See Brokaw, 305 F.3d at 664 n.4 (“Generally speaking,

if the complaint attacks the state court judgment, then Rooker-Feldman bars subject

matter jurisdiction, but if the plaintiff attempts to relitigate the case and thus bypass the

state court judgment, the federal court has subject matter jurisdiction, but res judicata

bars the suit.”); see also Taylor, 374 F.3d at 534 (“[W]e have allowed plaintiffs to proceed

with federal claims because the asserted violations were ‘independent of and complete

prior to the entry’ of the challenged state order.” (quoting Long v. Shorebank Dev. Corp.,

182 F.3d 548, 556 (7th Cir. 1999))).

                                                B

       Although Jacobson is the plaintiff here, in one respect her complaint asserts not a

claim for relief but a defense to a claim of Wells Fargo. Wells Fargo timely filed a proof

of claim in Jacobson’s bankruptcy case based on the note and mortgage. Jacobson

objected in her adversary complaint that Wells Fargo’s claim must be disallowed

because the note and mortgage are void under state law. See 11 U.S.C. §502(b)(1)

(requiring a bankruptcy court, on objection of a party in interest, to disallow a claim “to

the extent that . . . such claim is unenforceable against the debtor and property of the

debtor, under . . . applicable law”); Travelers Cas. & Sur. Co. of Am. v. Pac. Gas & Elec. Co.,

549 U.S. 443, 450 (2007) (“Section 502(b)(1) . . . . is most naturally understood to provide

that, with limited exceptions, any defense to a claim that is available outside of the

bankruptcy context is also available in bankruptcy.”); Fed. R. Bankr. P. 3007(b)

(permitting a party in interest to “include [an] objection [to the allowance of a claim] in

an adversary proceeding”).

       Rooker-Feldman only applies to claims asserted by “state-court losers”. See Exxon



             Case 19-02094-gmh         Doc 34       Filed 03/13/20   Page 6 of 9
Mobil, 544 U.S. at 280 (“The Rooker-Feldman doctrine . . . is confined to . . . cases brought

by state-court losers . . . .”). By filing a proof of claim, Wells Fargo, the winner in state

court, asserted a claim against the bankruptcy estate, invoking this court’s jurisdiction

to “hear and determine . . . all core proceedings arising under title 11”, including

“allowance or disallowance of claims against the estate”. 28 U.S.C. §157(b)(1) & (2)(B);

see also 11 U.S.C. §501(a) (“A creditor . . . may file a proof of claim.”); §502(a) (“A claim

. . . , proof of which is filed under section 501 of this title, is deemed allowed, unless a

party in interest . . . objects.”). Rooker-Feldman does not deprive this court of jurisdiction

to hear Jacobson’s objection, raising a defense to that claim.

                                              III

       To the extent this court has subject matter jurisdiction to hear Jacobson’s

objection to Wells Fargo’s claim and the claims for relief asserted in the adversary

complaint, claim preclusion applies. The preclusive effect of the underlying state-court

judgments is a question of Wisconsin law. Exxon Mobil, 544 U.S. at 282 (“Under

28 U.S.C. § 1738, federal courts must ‘give the same preclusive effect to a state-court

judgment as another court of that State would give.’” (quoting Parsons Steel, Inc. v. First

Ala. Bank, 474 U.S. 518, 523 (1986))).

       In Wisconsin, claim preclusion has three elements: “(1) an identity between the

parties or their privies in the prior and present lawsuits; (2) an identity of the causes of

action in the two lawsuits; and (3) a final judgment on the merits in a court of

competent jurisdiction.” Teske v. Wilson Mut. Ins. Co., 928 N.W.2d 555, 561 (Wis. 2019).

The first and third elements are not genuinely disputed: Jacobson and Wells Fargo were

parties to the state-court actions, which were litigated to final judgment in a court of

competent jurisdiction. Thus, the inquiry turns on whether the causes of action in the

state-court actions are the same as those here.

       Jacobson contends that “the validity of the note and mortgage were not contested

in the foreclosure lawsuit”, and neither “was the issue of whether the note and



              Case 19-02094-gmh          Doc 34     Filed 03/13/20   Page 7 of 9
mortgage were procured by means of fraud ever raised.” ECF No. 26, at 4–5. This

contention, even if true (which it is not), is irrelevant: “[f]or purposes of determining

whether there is an identity of causes of action in two lawsuits,” Wisconsin law treats

“all claims arising out of one transaction or factual situation . . . as being part of a single

cause of action” that must “be litigated together.” Teske, 928 N.W.2d at 562 (quoting

A.B.C.G. Enters., Inc. v. First Bank Se., N.A., 515 N.W.2d 904, 910 (Wis. 1994)).

       Both cases in state court centered on the same series of events that resulted in the

injury that Jacobson principally alleges here, that her residence “is unduly encumbered

by a mortgage loan that was procured by fraudulent means”. ECF No. 18, at 6, ¶24. In

other words, excepting those claims over which this court lacks subject matter

jurisdiction, all of the claims at issue in this adversary proceeding—including Wells

Fargo’s claim against the estate, to which Jacobson objected—arose from “the same

common nucleus of operative facts” as those litigated to final judgment in state court.

Teske, 928 N.W.2d at 563. Accordingly, there is “an identity of the causes of action in”

the state-court cases and this adversary proceeding, and Jacobson is precluded from

litigating both the claims asserted in the complaint and her claim objection. Id. at 561.

                                              IV

       One final note: Jacobson cannot escape the preclusive effect of a state-court

judgment by contending that the judgment was procured by fraud. Under Wisconsin

law, a judgment may be “void or voidable”. Kett v. Cmty. Credit Plan, Inc., 586 N.W.2d

68, 73 (Wis. Ct. App. 1998). “A void judgment is a mere nullity” that “is not binding on

anyone”, i.e., it is not entitled to any preclusive effect. Id. But Wisconsin recognizes a

judgment as void if and only if the entering court lacked jurisdiction or acted on

inadequate notice. State v. Campbell, 718 N.W.2d 649, 659–60 (Wis. 2006). Jacobson does

not and could not fault either state-court judgment on these grounds.

       A judgment procured by fraud is merely voidable, meaning it “has the same

effect and force as a valid judgment until it has been set aside.” Kett, 586 N.W.2d at 73



              Case 19-02094-gmh        Doc 34      Filed 03/13/20    Page 8 of 9
(citing Slabosheske v. Chikowske, 77 N.W.2d 497, 501 (Wis. 1956)). A party may seek relief

from a judgment procured by fraud. Campbell, 718 N.W.2d at 662 (“Wisconsin courts

may exercise their equitable powers to relieve an aggrieved party from a judgment

procured by fraud . . . .”). But, as discussed above, under Rooker-Feldman, this court

lacks jurisdiction to hear a claim for such relief. Taylor, 374 F.3d at 533 (explaining that

Rooker-Feldman bars “[c]laims that directly seek to set aside a state court judgment” and

any “claim . . . that indirectly seeks to set aside a state court judgment”).

                                               V

       For the reasons stated above, IT IS ORDERED that (1) to the extent Jacobson

seeks relief from the underlying state-court judgments, her claims are dismissed

without prejudice for lack of subject matter jurisdiction; (2) her claims for relief are

otherwise dismissed with prejudice for failure to state a claim on which relief can be

granted; and (3) her objection to Wells Fargo’s claim is overruled with prejudice.

       The clerk is directed to enter judgment accordingly.

                                            #####




             Case 19-02094-gmh        Doc 34       Filed 03/13/20   Page 9 of 9
